Title: To George Washington from the Pennsylvania Council of Safety, 25 December 1776
From: Pennsylvania Council of Safety
To: Washington, George



Sir
In Council of Safety Philada 25th Decemr 1776

The present divided State of the Enemys army and the confidence they have gaind by their late successes, are well known to your Excellency, but we think it our duty to acquaint you likewise that there are several Companies of our back Country Militia that have applied to us for Liberty to act as scouting parties of irregulars—this mode of waging war they say is more adapted to their genius and they presume upon the circumstances of the Enemy that they will have some success—we would therefore submit it to your Excelency whether they had not better be employ’d in that way while their Spirits are unexhausted.
